Citation Nr: 0200391	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  94-39 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
November 1976 and from May 1986 until his death in February 
1993.  The appellant is his widow.  This appeal arises from a 
June 1993 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board notes that the claims folder could not be located 
and a rebuilt folder was created.  The issue of entitlement 
to service connection for cause of the veteran's death is the 
only matter currently developed for appellate review.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the appellant's claim.

2. The veteran died in February 1993, at age 37.  The veteran 
was on active duty and at the time of death was on 
emergency leave.

3. The death certificate lists the immediate cause of death 
as "intoxication from opiates."

4. The veteran's death was the result of willful misconduct.



CONCLUSION OF LAW

The veteran's death while on active duty was the direct and 
proximate result of his own willful misconduct or drug abuse 
and service connection for his cause of death is not 
established.  38 U.S.C.A. § 105 (West 1991); 38 C.F.R. 
§ 3.301 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
see Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  As previously indicated, this case involves a 
rebuilt folder.  In a May 2000 letter, the appellant was 
notified that the RO was unable to locate the veteran's 
claims folder and a rebuilt folder was created.  The RO 
requested that the appellant submit copies of any documents 
she may have since the claim was initiated.  In the May 2000 
supplemental statement of the case (SSOC) and September 2001 
SSOC, the appellant was notified of the evidence necessary to 
warrant service connection for the veteran's cause of death.  
The Board concludes that the discussions in the SSOC's 
adequately informed the appellant of the evidence needed to 
substantiate her claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the veteran's service medical records have been 
obtained.  Additionally, the record contains the Report of 
Investigation - Line of Duty and Misconduct Status, Statement 
of Medical Examination and Duty Status, toxicology report, 
death certificate, and police report.  The appellant 
requested a hearing which was scheduled for July 2000.  The 
appellant failed to report.  The Board finds that the 
appellant has had an opportunity to submit argument and that 
relevant documents regarding the circumstances of the 
veteran's death have been obtained.  The appellant has not 
identified additional documents pertinent to her claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and as such, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis of all the facts and 
circumstances surrounding the veteran's death, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312 (2001).  

Direct service connection may be granted only when the cause 
of death was incurred or aggravated in line of duty and not 
the result of the veteran's willful misconduct or, for claims 
filed after October 31, 1990, the result of the abuse of 
alcohol or drugs.  38 C.F.R. § 3.301(a) (2001).  Isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct.  Where drugs are used to enjoy or 
experience their effects and the effects result proximately 
and immediately in death, such death will be considered the 
result of the person's willful misconduct.  38 C.F.R. 
§ 3.301(c)(3) (2001).  "Willful misconduct" means an act 
involving conscious wrongdoing or known prohibited action.  
38 C.F.R. § 3.1(n) (2001).  

An injury incurred during active service shall not be deemed 
to have incurred in the line of duty if such injury was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  Drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  
38 C.F.R. § 3.301(d) (2001).  

The veteran died in February 1993, at age 37.  The death 
certificate lists the immediate cause of death as 
"intoxication from opiates."  No contributing causes were 
listed.  The kind of death was listed as "pending 
investigation."  The toxicology report indicated that the 
veteran's blood was positive for morphine and that a syringe 
submitted was positive for opiates.  

According to the Report of Investigation - Line of Duty and 
Misconduct Status, the veteran was on emergency leave to 
attend his uncle's funeral.  The veteran was depressed about 
his marital situation; specifically, he had not lived with 
his wife for 10 years and was obtaining a divorce which was 
to be finalized a few days later and he was planning to marry 
another woman.  He was found on the floor of his sister's 
home.  There were no signs of struggle at the death scene.  
The autopsy revealed no unusual marks on the body, but death 
was due to opiates overdose with morphine found in the lungs.  
Death was determined to be due to intentional consumption of 
drugs.

The appellant submitted a report letter from the Government 
of Puerto Rico, Institute of Forensic Sciences which stated 
the following:

As you asked us to do in writing, we have 
evaluated the Autopsy Report of the case 
in reference.  In it, it is not 
established that there exist any marks or 
needles or vein tracts on the body.  Nor 
was the body mutilated.

With all probability, the death was due 
to intoxication from morphine.  The 
controversy about the licit or illicit 
character of this substance is not one 
that we are able to resolve with the 
evidence that we possess.

In a February 2001 statement in support of claim, the 
appellant requested further evidence to see if the veteran 
was taking required medication at the time of his death.  The 
appellant indicated the veteran had served in the Gulf War 
and she was not sure if he was suffering from an illness.  On 
review of the veteran's service medical records, there is no 
indication that the veteran was being treated with 
morphine/opiates for any medical condition.  The veteran 
underwent a physical examination in March 1992 and was 
determined to be qualified for an airborne unit.  No defects 
were noted other than a refractory error and borderline high 
frequency hearing loss.  The record does not indicate any 
clinic visits after March 1992.  

On review of the record, it appears that while on authorized 
leave, the veteran died of an opiate overdose.  The record 
does not contain evidence which suggests the veteran's death 
was the result of a suicide attempt or that the veteran 
abused drugs due to a service-connected disability.  The 
evidence establishes that the veteran's blood sample was 
positive for morphine and that the veteran's lungs were 
enlarged with a bloody liquid that tested positive for 
morphine.  A hypodermic syringe submitted as a sample tested 
positive for opiates.  There was no sign of a struggle at the 
death scene and service medical records do not indicate the 
veteran was being prescribed morphine or opiates.  Based on 
this evidence, the Board concludes that on the date of his 
death, the veteran used opiates to enjoy or experience their 
effects and that his death as a result of an opiate overdose 
was the result of his own willful misconduct.  The record is 
negative for evidence indicating otherwise.

The preponderance of evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death and therefore, the rule regarding 
reasonable doubt is not for application.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).





ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

